United States Court of Appeals
                                FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 96-3574
                                      ___________

Dorothy Ann Daire,                         *
                                           *
       Plaintiff - Appellant,              *
                                           * Appeal from the United States
       v.                                  * District Court for
                                           * District of Minnesota.
United States of America,                  *
                                           *       [UNPUBLISHED]
       Defendant - Appellee.               *
                                      ___________

                                 Submitted: June 9, 1997
                                     Filed: June 13, 1997
                                      ___________

Before MURPHY and HEANEY, Circuit Judges, and BOGUE,1 District Judge.
                          ___________

PER CURIAM.


       The issues in this appeal involve the application of a Minnesota no fault offset
provision. Appellant asserts errors by the district court2 in its calculation of the offset,
and appellee concedes that remand would be more appropriate than entry of a new



       1
      The Honorable Andrew Bogue, United States District Judge for the District of
South Dakota, sitting by designation.
       2
        The United States Magistrate Judge Jonathan G. Lebedoff, sitting by consent
of the parties.
damage award by this court. Appellant states that she did not receive a copy of the
district court's findings and order for judgment within the time period in which a Rule
59 motion to amend could have been filed.3 Appellant thus has never brought the
asserted calculation errors to the attention of the district court which is familiar with the
facts of this case and better situated to make an initial determination as to the proper
offset. We therefore remand the case to the district court so that it may vacate the
judgment previously entered and then reinstate it, thereby starting the time running
anew within which appellant could file a Rule 59 motion. The panel will retain
jurisdiction and the magistrate judge should certify his findings back to this court. At
that time the parties can indicate whether further appellate attention is needed.

       It is so ordered.

       A true copy.

              Attest:

                      CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




       3
        Appellant's motion to supplement the record is granted.
                                            -2-